Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment filed on 03/01/2022.
Claims 1-21 are added by the applicants.
Claims 1-21 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 is directed to a statutory category, because sending…at least one status report associated with the vehicle; receiving… instructions for a plurality of fallback tasks in response to the at least one status report…determining…  whether one or more conditions of a trigger corresponding to a given one of the plurality of fallback tasks have been met; and …controlling…the vehicle to execute the given one of the plurality of fallback tasks based on the level of urgency for the given one of the plurality of fallback tasks… satisfies the requirements of an apparatus/device.	
The claim recites a method of sending, … at least one status report associated with the vehicle; receiving, … instructions for a plurality of fallback tasks in response to the at least one status report, the instructions identifying a level of urgency for each of the plurality of fallback tasks; determining, … whether one or more conditions of a trigger corresponding to a given one of the plurality of fallback tasks have been met; and after the one or more conditions of the trigger are determined to have been met, controlling,…, the vehicle to execute the given one of the plurality of fallback tasks based on the level of urgency for the given one of the plurality of fallback tasks.  In other words, the claimed method simply describes the concept of determining whether the fallback task conditions are met in a vehicle. The steps of, sending…at least one status report associated with the vehicle; receiving… instructions for a plurality of fallback tasks in response to the at least one status report…determining…  whether one or more conditions of a trigger corresponding to a given one of the plurality of fallback tasks have been met; and …controlling…the vehicle to execute the given one of the plurality of fallback tasks based on the level of urgency for the given one of the plurality of fallback tasks…  merely employs a concept that is similar to the concepts involving human activity relating to commercial practices (e.g., hedging in Bilski) that have been found by the courts to be abstract ideas. The claim is directed to an abstract idea. 
The claim has additional limitations to the abstract idea such as one or more processors of a vehicle.  Having one or more processors of a vehicle to execute the information stored in the memory the limitations as a combination, the claim simply instructs the practitioner to implement the concept of using instruction to determine fallback tasks, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of using instruction to determine fallback tasks. The claim is not patent eligible.
Claim 1 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 2-9, the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claim 10 is/are recites similar limitations as to claim 1and therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 11-18, the claims do not remedy claim 11 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claim 19 is/are recites similar limitations as to claim 1and therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 20-21, the claims do not remedy claim 19 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 20070005202 to Breed.
Per claim 1:
Breed discloses:
1. A method comprising: 
sending, by one or more processors of a vehicle, at least one status report associated with the vehicle (Paragraph [0790] “The component's operation is monitored (i.e. getting status) at step 380 and a determination is made at step 381 whether its (i.e., vehicle) operation is abnormal”; Paragraph [0787] “vehicles traveling down highways under partial or complete control of an automatic (i.e. self-driven) system, i.e., not being controlled by the driver”); 
receiving, by the one or more processors, instructions for a plurality of fallback tasks (Fig. 4 shows a partial list of potential component failures (i.e., fallback tasks) and the sensors from the list also see Paragraph [0265, 0267])in response to the at least one status report (Paragraph [0790] “The component's operation is monitored (i.e. getting status) at step 380 and a determination is made at step 381 whether its (i.e., vehicle) operation is abnormal”), the instructions identifying a level of urgency for each of the plurality of fallback tasks (Paragraph [0925] “Such sensors include… Gas tank fuel level and other fluid level sensor”); 
determining, by the one or more processors, whether one or more conditions of a trigger corresponding to a given one of the plurality of fallback tasks have been met (Paragraph [0790] “a determination is made at step 389 whether the component's abnormality has been satisfactorily addressed and/or corrected”); and 
after the one or more conditions of the trigger are determined to have been met (Paragraph [0790] “a determination is made at step 389 whether the component's abnormality has been satisfactorily addressed and/or corrected”), controlling, by the one or more processors, the vehicle to execute the given one of the plurality of fallback tasks (Fig. 4 shows a partial list of potential component failures (i.e., fallback tasks) and the sensors from the list also see Paragraph [0265, 0267]) based on the level of urgency for the given one of the plurality of fallback tasks (Paragraph [0788] “the guidance system of the vehicle which controls the movement of the vehicle would be notified… the guidance system would be programmed to move the vehicle… possibly to a service station or dealer”).

Per claim 2:
Breed discloses:
2. The method of claim 1, wherein the level of urgency is related to how quickly the given one of the plurality of fallback tasks corresponding to the trigger is executed after the one or more conditions of the trigger have been met (Paragraph [0222] “fault detection and identification, failure prediction (estimating the time to failure), tracking degradation, maintenance scheduling, error correction in the various measurements which have been corrupted and these same tasks are applicable here”).

Per claim 4:
Breed discloses:
4. The method of claim 1, wherein each one of the plurality of fallback tasks is associated with a corresponding trigger (Paragraph [0235] “when the tire is unbalanced, the diagnostic module 51 will receive output from the sensors, determine whether the output is indicative of abnormal operation of the tire, e.g., lack of tire balance, and instruct or direct another vehicular system to respond to the unbalanced tire situation. Such an instruction may be a message to the driver indicating that the tire should now be balanced”).

Per claim 5:
Breed discloses:
5. The method of claim 4, wherein the instructions include a mapping of each corresponding trigger to the one of the plurality of fallback tasks (Paragraph [] “”(Paragraph [0718] “Detectors 311 are the temperature sensors which measure, for example, the temperature of the tire tread or sidewall… signal conditioning circuitry 312 are preferably provided to condition the signals provided by the detectors 311 indicative of the measured temperature. The signals are then forwarded to a comparator 313 for a comparison in order to determine whether the temperature of the tire treads for mating tires differs by a predetermined amount”).

Per claim 6:
Breed discloses:
6. The method of claim 1, wherein the given one of the plurality of fallback tasks involves the vehicle driving to a location to refuel the vehicle (Paragraph [0925] “Such sensors include… Gas tank fuel level and other fluid level sensor”; Paragraph [0788] “the guidance system of the vehicle which controls the movement of the vehicle would be notified… the guidance system would be programmed to move the vehicle… possibly to a service station or dealer”).

Per claim 7:
Breed discloses:
7. The method of claim 1, wherein the one or more conditions of the trigger include a task queue of the vehicle being empty (FIG. 4 is a flow diagram of information flowing from various sensors onto the vehicle data bus and related discussion).

Per claim 8:
Breed discloses:
8. The method of claim 1, wherein the one or more conditions of the trigger include reaching a set interval before a time when maintenance is scheduled to be performed on the vehicle (Paragraph [0222] “Such systems are used for fault detection and identification, failure prediction (estimating the time to failure), tracking degradation, maintenance scheduling, error correction in the various measurements”).

Per claim 9:
Breed discloses:
9. The method of claim 1, wherein the one or more conditions of the trigger include reaching a set interval before a time when maintenance is scheduled to be performed on the vehicle (Paragraph [00821] “dealer can thus contact the vehicle owner and schedule an appointment… dealer can contact the driver and inform him of their mutual knowledge of the problem and discuss scheduling maintenance to attend to the problem”).

Claims 10-11 and 13-18 is/are the device claim corresponding to method claims 1-2 and 4-9 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-2 and 4-9 respectively, as noted above.

Claims 19-20 is/are the vehicle claim corresponding to method claims 1-2 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-2 respectively, as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20070005202 to Breed in view of USPN 20120083959 to Dolgov et al.
Per claim 3:
The rejection of claim 2 is incorporated and further, Breed does not explicitly disclose wherein the level of urgency is designated as high, intermediate or low.
However, Dolgov discloses in an analogous computer system wherein the level of urgency is designated as high, intermediate or low (Paragraph [0059] “sensors may provide the data in relatively raw low-level form or independently process the sensed information and provide relatively high-level data”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the level of urgency is designated as high, intermediate or low as taught by Dolgov into the method of vehicle diagnostic systems as taught by Breed. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the level of urgency is designated as high, intermediate or low to provide an efficient technique to detect the urgency level so that it can be fixed/repaired and does not affect the driving capability of the vehicle as suggested by Dolgov (paragraph [0002-0004]).

Claims 12 is/are the device claim corresponding to method claims 3 and rejected under the same rational set forth in connection with the rejection of claims 3 as noted above.

Claims 21 is/are the vehicle claim corresponding to method claims 3 and rejected under the same rational set forth in connection with the rejection of claims 3 as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 20110241862  discloses A method for ensuring operation of a limited-ability autonomous driving enabled vehicle includes monitoring a plurality of specific conditions necessary for preferred and reliable use of limited-ability autonomous driving, and initiating a fault handling and degradation strategy configured to maneuver the vehicle to a preferred state if the driver is unable to manually control the vehicle when at least one of the specific conditions is either violated or will become violated.

USPN 9456302 discloses A convenient, easy to use ubiquitous governance system to help manage and maintain the plurality of semi-autonomous devices that will be loosely coupled to and communicate via the Internet or other network, more commonly referred to as the network of things.

USPN 20140113619 discloses Disclosed herein is a method and system for detecting, monitoring and/or controlling one or more of mobile services for a mobile communication device (also referred to herein as a Controllable Mobile Device or CMD), and in particular, when the device is being used and the vehicle, operated by the user of the device, is moving. In addition, one aspect of the invention generally relates to a method and system for modifying a user's driving behaviors, in particular to a system and method for modifying a user's unsafe driving behaviors, e.g., using one or more services of a controllable mobile device while driving, by providing a score to the user rating indicating that they are using a mobile device in a distracting way, or driving in a manner that indicates that they are distracted.

Hörwick, Markus, and Karl-Heinz Siedersberger. "Strategy and architecture of a safety concept for fully automatic and autonomous driving assistance systems." 

Petit, Jonathan, and Steven E. Shladover. "Potential cyberattacks on automated vehicles." 
Reschka, Andreas, et al. "A surveillance and safety system based on performance criteria and functional degradation for an autonomous vehicle." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193